Exhibit 10.1

 

Amendment to the
FOSTER WHEELER INC.
Directors’ Stock Option Plan

 

The Foster Wheeler Inc. Directors’ Stock Option Plan (the “Plan”) is hereby
amended as follows, pursuant to resolutions adopted by the Board of Directors of
Foster Wheeler Ltd. and its Compensation Committee at their meetings held
December 8, 2008, and resolutions adopted by the Board of Directors of Foster
Wheeler Inc. dated January 23, 2009:

 

1.                                       References in the Plan to “Parent” are
replaced with “Foster Wheeler AG.”

 

2.                                       The following new Section 11 is added
to the Plan:

 

11.           Redomestication.  Foster Wheeler Ltd. moved the place of
organization of the parent company of its group of companies from Bermuda to
Switzerland by means of a scheme of arrangement (“Scheme of Arrangement”)
between Foster Wheeler Ltd. and Foster Wheeler AG, a wholly-owned subsidiary of
Foster Wheeler Ltd. registered in Switzerland, and certain related agreements
described in Foster Wheeler Ltd.’s Proxy Statement for the Special Court-Ordered
Meeting of Common Shareholders held on January 27, 2009.  Effective upon the
completion of the Scheme of Arrangement, shares of Foster Wheeler AG will be
issued, held, made available, or used to measure benefits as appropriate under
the Plan in lieu of common shares of Foster Wheeler Ltd. with respect to all
outstanding awards.

 

3.                                       This Amendment shall take effect upon
completion of the Scheme of Arrangement (as described in the resolutions adopted
on December 8, 2008 by the Board of Directors of Foster Wheeler Ltd.) and shall
apply to all awards outstanding on such date.

 

IN WITNESS WHEREOF, Foster Wheeler Inc. has caused this Amendment to the Plan to
be executed.

 

 

FOSTER WHEELER INC.

 

 

 

 

 

By:

/s/ Peter J. Ganz

 

Name:

Peter J. Ganz

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------